Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-658

IN RE STUART R. BLATT
A Member of the Bar of the
District of Columbia Court of Appeals
                                                            2019 DDN 138
Bar Registration No. 944405


BEFORE: Thompson and Easterly, Associate Judges, and Steadman, Senior Judge.


                                  ORDER
                          (FILED — December 19, 2019)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s
August 2, 2019, order suspending respondent pending resolution of this matter and
directing him to show cause why reciprocal discipline should not be imposed; the
statement of Disciplinary Counsel; respondent’s response to the show cause order
and his reply to Disciplinary Counsel’s statement; and respondent’s D.C. Bar R. XI,
§14(g) affidavit filed on August 30, 2019, it is

       ORDERED that Stuart R. Blatt is hereby disbarred from the practice of law in
the District of Columbia, nunc pro tunc to August 30, 2019. Respondent was
disbarred by the state of Maryland after he was found to have dishonestly
misappropriated entrusted funds in violation of Rule 8.4(c) and this court would
disbar a member for a similar violation in this jurisdiction. See, e.g., In re Addams,
579 A.2d 190, 191 (D.C. 1990) (en banc). Further, to the extent respondent filed a
response to the court’s order urging this court to not impose identical reciprocal
discipline, he failed to demonstrate that any of the exceptions outlined in D.C. Bar
R. XI, § 11(c) apply. Finally, to the extent that respondent attempts to relitigate the
No. 19-BG-658


findings of the state of Maryland, he is precluded from doing so in a reciprocal
disciplinary matter. In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003).


                                    PER CURIAM